Citation Nr: 1637398	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  13-18 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for cytomegalovirus disease (CMV).

2. Entitlement to service connection for a skin disability, claimed as acne.

3. Entitlement to service connection for a cardiac disability, claimed as sclerosis aortic and/or mitral valves condition.

4. Entitlement to an initial compensable disability rating for service-connected migraine headaches.

5. Entitlement to an initial compensable disability rating for service-connected scars, right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to January 2011.

These matters come before the Board of Veterans' Appeals (Board) from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2016, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C. A transcript of the hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA treatment records available for Board review are dated in February 2016.  On remand, the AOJ should obtain and associate with the claims file the Veteran's updated VA treatment records.  Review of the Veteran's service treatment records in Virtual VA reveal that two of the entries, the third and fourth entries dated on October 22, 2010, are unreadable to the Board.  On remand, the AOJ should make arrangements to rescan or re-enter those service treatment records into VBMS. 

As to the increased rating claims, the Veteran was most recently examined in November 2010, almost six years ago.  During his January 2016 Board hearing, his representative asked the Veteran to describe the ways in which his service-connected migraine headaches had worsened.  Also, the Veteran reported adherence of the scar to the underlying tissue, a symptom not recorded during his prior VA examination.  Thus, on remand, the AOJ should afford the Veteran current VA examinations of his migraine headache and scars, right hand, in order to determine the current severity of the same.

The Veteran asserts entitlement to service connection for CMV on the basis that he incurred such during service and has had a post-service episode of the same.  Indeed, his service treatment records demonstrate his in-service CMV in July 2005 and September 2005 and his post-service treatment records demonstrate episodes in April 2011 and July 2016.  His claim was denied by the AOJ based on his November 2010 VA examination wherein CMV was not found.  During the Veteran's Board hearing, he asserted that the CMV is "always with him" and that while he is service-connected for some residuals of the same, the virus is ever-present and warrants service connection.  On remand, the AOJ should afford the Veteran a new VA examination and obtain a sufficient etiological opinion as to his CMV, or residuals of such, considering evidence of his post-service episodes of CMV and the requirement that there be a current disability during the appeals period, even if the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The Veteran asserts entitlement to service connection for acne on the basis that he incurred such during service and has continued to have such since that time.  Indeed, his service treatment records dated on numerous occasions in 2010 indicate that acne was included in his list of chronic medical problems.  His October 2009 Report of Medical History indicates that he reported being treated for acne.  On VA examination in November 2010, he presented without acne, but has offered testimony during his Board hearing that he continues to experience acne and treats the same with over-the-counter medication.  On remand, the AOJ should afford the Veteran a new VA examination and obtain a sufficient etiological opinion to his acne, considering the lay evidence of record of continuing acne since service as well as the holding in McClain.

The Veteran asserts entitlement to service connection for a cardiac disability, claimed as sclerosis aortic and/or mitral valves condition, on the basis that an in-service electrocardiogram (EKG) revealed such.  During the Board hearing, the Veteran reported that his 2005 in-service EKG showed mild sclerosis of aortic/mitral valves.  He denied symptoms to date.  He asserted that the November 2010 VA examination was inadequate as he did not undergo any cardiac testing at that time.  While report of a December 2010 EKG is of record, on remand, the AOJ should afford the Veteran a new VA examination to determine the precise nature of any cardiac disability found to be present, and the etiology thereof, considering the in-service findings. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file the Veteran's updated treatment records maintained by the Salem, Virginia, VA Medical Center (VAMC), dated from February 2016 to the present.  

2. Make arrangements to rescan or renter into VBMS the service treatment records in Virtual VA that are unreadable, specifically, the third and fourth of the six total service treatment records entries dated on October 22, 2010. 

3. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected migraine headaches.  The examiner should note all relevant pathology and functional impairment; and all indicated tests and studies should be conducted.  The examiner should discuss in detail the functional impact of the Veteran's migraine headaches.

4. Schedule the Veteran for a VA examination with an appropriate examiner to determine the current severity of his service-connected scars, right hand.  The examiner should note all relevant pathology and functional impairment; and all indicated tests and studies should be conducted.  The examiner should discuss in detail the functional impact of the Veteran's scars, right hand.

5. Schedule the Veteran for a VA examination with an appropriate examiner to evaluate CMV.  All indicated tests and studies should be completed.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's post-service CMV, occurring in April 2011 and July 2016, even if such has resolved, or residuals of such, was incurred in service, or is otherwise related to service, specifically considering his service treatment records demonstrating CMV in July 2005 and September 2005, as well as his lay statements regarding any continued symptoms since his service.  

In other words, the examiner should provide an opinion as to whether or not the Veteran has had any residuals of his in-service CMG at any point in time since January 2011.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  If the requested opinion(s) cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

6. Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of his acne.  All indicated tests and studies should be completed.  The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's post-service acne, even if such has resolved, reported by Veteran as treated with over-the-counter medications, was incurred in service, or is otherwise related to service, specifically considering his service treatment records demonstrating acne on his chronic problem list on numerous occasions in 2010 and at his Report of Medical History in October 2009, as well as his lay statements regarding any continued symptoms since his service.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. If the requested opinion(s) cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

7. Schedule the Veteran for a VA examination with an appropriate examiner to determine the precise nature and etiology of his claimed cardiac disability.  

The examiner must identify all current heart disorders found to be present.  All indicated tests and studies to determine whether the Veteran has a current heart disorder must be completed.  Further, in determining whether the Veteran has a current heart disorder, the examiner must acknowledge and explain the in-service EKG in 2005 that showed mild sclerosis of aortic/mitral valves.

The examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any current heart disorder had its clinical onset during active service or is related to any incident of service.  Again, in providing this opinion the examiner must acknowledge and explain the in-service EKG in 2005 that showed mild sclerosis of aortic/mitral valves.

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given. If the requested opinion(s) cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

8. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

